Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendments filed on 02/28/2022, in which claims 1-19 are presented for the examination.


Drawings
The drawings filed on 02/28/2022 are accepted by the examiner. 

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
	1. Applicant respectfully submits that while Chopra discloses different rules for different applications, all of the backup level (i.e., strategy) rules are only evaluated based on a calculated percent change of the data.

Response:
Examiner respectfully disagrees.  Since, details are not provided on how the analysis is used for a combination of the received information (Age of last complete backup, the size of changed data and a change in number of data units) to determine the type of backup performed, examiner is interpreting the change in data from last backup is determined by comparison of last backup to the present data. 

Chopra discloses of various rules for backing up the data. Various rules are generated based on the combination of the metrics calculated, “at least an indication of an age of a last complete backup for the database service (Chopra, Fig. 2, metadata 235, Col. 8, lines 61-66, wherein the backup details includes time of the backup, timestamp is used to determine the age of the last backup as claimed), an indication of a size of changed data since the last complete backup (Table C, Col. 13, lines 11-15, total backup size is considered as size of changed data, Col. 7, lines 39-41, “The details for an impending backup may similarly include a count of a number of blocks to be backed up during the impending backup, a size of the impending backup (e.g., number of bytes),”, and an indication of a number of data units changed since the last complete backup (Table C, Col. 13, lines 11-15, number of VMs is considered as number of data units changed since last backup, Col. 7, lines 39-41, “The details for an impending backup may similarly include a count of a number of blocks to be backed up during the impending backup”).

	Chopra teaches in Col. 12, lines 33-38, “In an embodiment, the backup selection utility may issue a request to the VSS provider to provide information about the delta change from a last snapshot to a current snapshot for an impending backup. Based on that information, the backup level selection utility decides what backup level to use for the impending backup operation”, In order to determine the delta change from a last backup to a current snapshot, the age/time of last backup, “delta” change in number of blocks/size of change) has to be determined and compared with the current snapshot, so all the information in combination is being used in order to calculate the percent change in order to determine which backup level should be selected as shown in Fig. 5.
	It appears, applicant is implying on different analysis method to use the combination of received information to determine the type of backup.  Applicant is advised to positively recite the feature in order for it to take into consideration.
Therefore, examiner believes Chopra teaches each and every limitations as claimed.


	2.  Applicant notes that Chopra only discloses a full backup or a partial backup based on the evaluated/considered data percentage change. Applicant respectfully submits that a third option recited in the claims of "no backup" is not disclosed by Chopra.

	Response:
Examiner respectfully disagrees.  First of all, Examiner would like to point out that the specification has defined the backup strategy as in para. [0020], “. In some embodiments, the type of backup may be one of a complete backup, a delta backup that backs up only the changes occurring since the last complete (i.e., full) backup, or no backup, depending on the actual workload on the database.”
	Since, Full, delta and no backup is not possible to occur at the same time for the same data.  Examiner is interpreting the claim limitation as “the type of backup strategy being one of a complete backup of the database service, a delta backup of the database service, or no backup of the database service;” Applicant is advised to change the limitation to make it consistent with the specification.  
Therefore, examiner believes Chopra teaches each and every limitations as claimed.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chopra et al. (US 10,838,912, referred herein after Chopra).

As per claim 1, 8, 14, Chopra discloses a system comprising: a memory storing processor-executable program code; and a processor to execute the processor-executable program code in order to cause the system to: 
receive, from a database service executing on a cloud infrastructure, information indicating metrics regarding backups for the database service, the information including at least an indication of an age of a last complete backup for the database service, an indication of a size of changed data since the last complete backup, and an indication of a number of data units changed since the last complete backup (Fig. 5, step 510, backup rules 256, Fig. 7, step 715, Col. 13, lines 48-63, Col. 14, lines 31-39);
determine, based on an analysis of a combination of the received information, a type of backup strategy to instruct the database service to perform, the type of backup strategy being one of a complete backup of the database service, a delta backup of the database service, and no backup of the database service (Fig. 5, step 550, Col. 14, lines 56-67, Col. 15, lines 1-20, “based on the evaluation, one of a full backup level or a non-full backup level is selected for the impending backup of the source. There can be two types of non-full backup levels including an incremental backup level and a differential backup level.”);
and issue, in response to the determination, an instruction to the database service to execute the determined type of backup (Fig. 5, step 545, Col. 15, lines 14-19).

As per claim 2, 9, 15, Chopra discloses the system of claim 1, wherein the processor is further configured to execute the processor-executable program code in order to cause the system to query the database service for the information indicating metrics regarding backups for the database service (Col. 14, lines 29-46, wherein the backup metrics (number of blocked changed) is queried as claimed).

As per claim 3, 10, 16, Chopra discloses the system of claim 1, wherein the determination of the type of backup strategy to instruct the database service to perform is executed in advance of an execution of a data backup of the database service (Fig. 5, step 545, Col. 15, lines 14-19).


As per claim 4, 11, 17, Chopra discloses the system of claim 1, wherein the determination of the type of backup strategy to instruct the database service to perform is adjusted in response to a varying workload of the database service (Table A, Col. 4, lines 12-22, wherein they type of backup (Full or incremental) is decided based the amount of changed data (i. e. workload)).

As per claim 5, Chopra discloses the system of claim 4, wherein the system is a backup service that interfaces with the database service (Col. 5, lines 64-67, Col. 6, lines 1-12).

As per claim 6, 12, 18, Chopra discloses the system of claim 1, wherein the information indicating metrics regarding backups for the database service query is representative of an actual state of the database service (Col. 13, lines 48-63, Col. 14, lines 31-39, Col. 4, lines 12-22).

As per claim 7, 13, 19, Chopra discloses the system of claim 1, wherein the determination of the type of backup strategy to instruct the database service to perform is further based on a time to complete a recovery process for the database service (Table A, Col. 4, lines 12-22, wherein they type of backup (Full or incremental) is decided based the amount of time as shown in table).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Haustein teaches method of performing automated and self-adjusting backup operations of the computer system.
Schefe teaches a system includes reception of a command to recover a database to a point in time, determining a log backup which covers the point in time, determination of a sequence identifier associated with the log backup, collection of log backups which are older than the determined log backup and associated with the sequence identifier, and a data backup associated with the sequence identifier, and execution of a recovery of the database based on the determined log backup and the collected log backups and data backup.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114